Case 1:19-cv-00218-JAW Document 26 Filed 08/07/20 Page 1 of 4                         PageID #: 179



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Federal National Mortgage Association               CIVIL ACTION NO: 1:19-cv-00218-JAW

                Plaintiff                           RESPONSE TO ORDER TO SHOW
                                                    CAUSE

                        vs.                         RE:
                                                    Wyman Road, Milbridge, ME 04658

John J. Butler III and Sandra E. Butler             Mortgage:
                                                    November 27, 2002
                                                    Book 2948, Page 210

                Defendants


        NOW COMES the Plaintiff, Federal National Mortgage Association, by and through

undersigned counsel, hereby responds to the Court’s Order to Show Cause entered on July 31, 2020

as follows:

        In response to this Court’s Order, the Plaintiff has done additional investigation into

whether the subject premises is presently vacant, borrower occupied or occupied by a tenant or an

unknown person. In short, the property that remains as security for the subject loan obligation is

twenty-five (25) acres of vacant land. The Defendants have owned the property since 2000, have

always lived in California and do not live on the subject premises. The Plaintiff ’s most recent

inspection, which indicated that the property was occupied, was the basis for the statement that,

upon information and belief, the property is impacted by the moratorium. The discrepancy stems

from the fact that the mortgaged premises originally contained two parcels. One parcel has since

been sold and released. The portion of the property sold and released subsequent to the mortgage

does have a building on it and, upon information and belief, confirmation based on review of the

records in the registry of deeds and conversations with the Tax Collector, only the property that is

no longer encumbered by the mortgage is occupied. The property encumbered by the mortgage
Case 1:19-cv-00218-JAW Document 26 Filed 08/07/20 Page 2 of 4                         PageID #: 180



being foreclosed is vacant. As such, there is no impediment, due to the Executive Order 40, to

granting the Motion to Amend the Complaint to add the Foreclosure and Sale Language. The below

chronology of events outlines the relevant facts and supports the requested release of the OTSC.

   1. On September 12, 2000, by virtue of a Warranty Deed from Rebecca Sargent, Trustee of the

       Vilora C. Wilson Revocable Trust - 1996, which is recorded in the Washington County

       Registry of Deeds in Book 2458, Page 267, the property situated on Wyman Road, County

       of Washington, and State of Maine, was conveyed to the Defendants, John J. Butler III and

       Sandra E. Butler, being more particularly described by the attached legal description. See

       Exhibit A (a true and correct copy of the Deed including the legal description is attached

       hereto and incorporated herein).

   2. The property is located on Wyman Road in Milbridge and it originally included 2 parcels:

       Map 3, Lot 3 and Map 5A, Lot 2.

   3. On November 27, 2002, the Defendants, John J. Butler III and Sandra E. Butler, executed

       and delivered to Quicken Loans Inc. a certain Note in the amount of $98,300.00.

       Defendants, John J. Butler III and Sandra E. Butler's, personal liability is limited and/or

       extinguished by the Chapter 7 bankruptcy filed which resulted in a bankruptcy discharge. See

       Exhibit B (a true and correct copy of the Note is attached hereto and incorporated herein).

   4. To secure said Note, on November 27, 2002, the Defendants executed a Mortgage Deed in

       favor of Mortgage Electronic Registration Systems, Inc., as nominee for Quicken Loans Inc.,

       securing the property located at Wyman Road, Milbridge, ME 04658, which Mortgage Deed

       is recorded in the Washington County Registry of Deeds in Book 2948, Page 210. See

       Exhibit C (a true and correct copy of the Affidavit of Lost Mortgage and Mortgage is

       attached hereto and incorporated herein).
Case 1:19-cv-00218-JAW Document 26 Filed 08/07/20 Page 3 of 4                        PageID #: 181



   5. As set forth in the Complaint, the Mortgage is now held by Plaintiff by assignment. See

       Exhibits D, E and F).

   6. The portion of the property containing the building Map 5a, Lot 2, as set forth in the release

       and the Quit Claim Deed was transferred to Mary Shea and remains in her name.

   7. The instant Mortgage was affected by a Partial Discharge of Mortgage dated March 11, 2016

       and recorded in the Washington County Registry of Deeds in Book 4239, Page 174. See

       Exhibit G (a true and correct copy of the Partial Discharge of Mortgage is attached hereto

       and incorporated herein).

   8. As set forth in the valuations obtained by the Plaintiff in 2015 and 2016, the remaining 25

       Acres, Map 3, Lot 3, is vacant land. See Exhibit H and I (true and correct copies of the

       valuations obtained by the Plaintiff in 2015 and 2016 are attached hereto).

   9. On August 4, 2010, the undersigned spoke with the tax assessor of the town of Milbridge

       and confirmed that his records also reflect that the remaining property secured by the

       mortgage is vacant land.

       WHEREFORE, Plaintiff respectfully requests that the Order to Show Cause entered on July 31,

2020, be mooted and/or terminated, for the reasons stated above.

       Respectfully submitted this 7th day of August, 2020.

                                                      /s/Reneau J. Longoria Esq.
                                                      Reneau J. Longoria, Esq. Bar No. 5746
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Attorney for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
Case 1:19-cv-00218-JAW Document 26 Filed 08/07/20 Page 4 of 4                       PageID #: 182



                                 CERTIFICATE OF SERVICE

       I, Reneau J. Longoria Esq., hereby certify that on this 7th day of August, 2020 I served a

copy of the above document by electronic notification using the CM/ECF system and/or First

Class Mail to the following:

                                                      /s/Reneau J. Longoria, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com


                                         SERVICE LIST

John J. Butler III
20739 2nd Street, Apt. B
Cottonwood, CA 96022

John J. Butler III
19649 Indian Creek Drive
Cottonwood, CA 96022

Sandra E. Butler
4780 Golden Sky Way, Unit 211
San Diego, CA 92154

Sandra E. Butler
10260 Camino Ruiz, Apt. 69
San Diego, CA 92126-3482

Sandra E. Butler
5990 Dandridge Lane, Unit 169
San Diego, CA 92115
